MOTZ, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority that the district court properly granted the officers summary judgment with regard to the claim that the *318stop was unlawful and so concur in that holding. However, because I believe that the district court was also correct in finding that the officers were entitled to summary judgment on the excessive force claim, I respectfully dissent from that portion of the majority’s opinion concluding to the contrary.
In their second amended complaint, appellants alleged that the police officers: (1) conducted illegal body searches of the “female minor children” that involved “fondling and mishandling” their “buttocks, breasts and private body parts,” (2) used excessive extreme force on a minor male “by grabbing him in the groin and private body areas, causing him great pain and physical harm coupled with extreme mental distress,” and (3) “violatefd] the rights” of the children “by placing guns to their heads and cocking and clicking the weapons.” The complaint was verified by Ms. Jeanette Taft, individually and as guardian ad litem, for two of the minors, and by Harry Teel, Sr., guardian ad litem for the other two.
The officers, asserting qualified immunity, moved for summary judgment on all claims; attached to that motion were numerous detailed affidavits in which the officers categorically denied the above allegations. The district court granted the officers summary judgment on the claim that the stop of Ms. Taft’s automobile was illegal but denied it as to the excessive force claims asserted in the language quoted above. The district court opined:
plaintiffs’ additional allegations that defendants “cocked and clicked” loaded firearms, pointed them at the minor plaintiffs’ heads, and sexually abused those children by fondling their private parts during a “frisk for weapons” are extremely serious. If true, they take defendants’ actions well outside the realm of objective reasonableness under the circumstances.
The district court noted, however, that these allegations of “cocking and clicking” and “sexual abuse,” which had been denied under oath by defendants, had been verified only by Mr. Teel and Ms. Taft and it was “not apparent” how either of them “came to acquire personal knowledge of these allegations.” This was so because Mr. Teel was not present during the incident and because the record did not reflect how Ms. Taft was able to hear or see the events that occurred during the stop from her vantage point in the backseat of the patrol car. For this reason, the district court directed the appellants to file “proper affidavits or other competent documentation” that “detailed” the basis of “personal knowledge” of “(i) their allegations of sexual abuse of the minor children and (ii) their charges that defendants cocked and clicked loaded weapons against the children’s heads.”
In response to this order, Ms. Taft, the minor appellants, and some third persons filed affidavits.1 Although the minor appellants did not address the body searches or “sexual abuse” at all, Ms. Taft asserted that police officers searched her by “touch[ing]” her “breasts and buttocks” and “between [her] legs in [her] private parts.” She also asserted that police similarly searched the minor female passengers by “patt[ing]” their “breast area[s]” and searching “inside and outside of [their] legs and private parts,” and searched her son “between his legs in his groin area.” These assertions appear totally consistent with a typical police pat-down search; no witness provided an affidavit indicating that the search was other than typical or that it actually involved, as had earlier been alleged, “fondling and mishandling.” Furthermore, while all appellants averred in their respective affidavits that the officers drew their guns and pointed them at the children during the incident, and that the “cocking and clicking sounds of the guns scared” the children “very much,” no affiant claimed that the guns were placed against the children’s heads.
Upon receiving these submissions, the district court ultimately concluded that the appellants had not offered any evidentiary support for the allegations in their complaint that the officers had “sexually abused” the minors. The court noted that, “ ‘[fjrisking’ a person to determine if he or she is secreting a weapon necessarily involves patting *319down — touching—all parts of the body” but “[fjrisking a carload of individuals whom law enforcement officers reasonably believe may be involved with a very recent homicide is a far cry from ‘sexual abuse.’ ” Further, the district court found that the appellants had not supplied a “factual basis for the contention” that the officers “pointed loaded and cocked weapons directly at the heads of the minor plaintiffs.” The court explained that “[pointing a weapon in the direction of a person and failing to lower it as he or she walks past simply is not comparable to placing that weapon against a child’s head and cocking it.” The court concluded that the appellants had failed to carry their burden in opposing the officers’ motion for summary judgment based on qualified immunity, reasoning:
Being the subject of an armed felony stop at night by numerous law enforcement officers most certainly would be a terrifying experience for guilty and innocent alike, regardless of their sex or age. However, in exigent circumstances, the law permits its enforcement officers to conduct such procedures in order to protect the community from a dangerous and violent offender. As frightening as these events must have been for the plaintiffs, these acts present a textbook case for the imposition of qualified immunity. Not every mistaken act by “state actors” is premised on unconstitutional motives.2
In my view, on this record, the district court correctly granted summary judgment on all claims. Indeed, the care and sensitivity with which the court below handled this case is to be commended. After painstakingly examining the complaint and finding it lacking in evidentiary support, the district court afforded appellants an additional opportunity to support their allegations. Only after taking this step, which benefited appellants and was certainly well within the district court’s jurisdiction, see Marx v. Gumbinner, 855 F.2d 783, 792 (11th Cir.1988) (when “plaintiffs complaint provides an inadequate factual basis” to determine a defendant’s claim of qualified immunity, “the district court may exercise its inherent power to narrow the issues for trial and require the plaintiff to state with more specificity the factual allegations supporting the claim”), did the court conclude that the officers were entitled to qualified immunity on the excessive force claims. I believe the ease law required this conclusion.
Government officials performing discretionary functions are generally “shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982). Application of the qualified immunity defense to a claim of excessive force “requires careful attention to the facts and circumstances of each particular case.” Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 1871-72, 104 L.Ed.2d 443 (1989). A court must employ a three-pronged analysis. First, the court must identify the specific constitutional right allegedly violated. Second, the court must determine whether the right in question was established so clearly as to alert a reasonable officer to its constitutional significance. Third, the court must determine whether a reasonable officer could have believed that his conduct was lawful. Torcasio v. Murray, 57 F.3d 1340, 1343 (4th Cir.1995) (citing Collinson v. Gott, 895 F.2d 994, 998 (4th Cir.1990) (Phillips, J., concurring)).
The sole excessive force claims for which Ms. Taft and the minor appellants have submitted evidentiary support in their affidavits are that, during the frisk search, the officers touched them in sensitive areas and trained weapons on them at close range. Thus, we are not called upon to determine if the officers enjoy qualified immunity for strip searches of unarmed minors. Compare Illinois v. Lafayette, 462 U.S. 640, 645, 103 S.Ct. 2605, 2609, 77 L.Ed.2d 65 (1983) (“the interests supporting a search incident to arrest *320would hardly justify disrobing an arrestee on the street”) (dicta) and Logan v. Shealy, 660 F.2d 1007 (4th Cir.1981) (no qualified immunity for policy of strip searching persons detained for minor offenses), cert. denied, 455 U.S. 942, 102 S.Ct. 1435, 71 L.Ed.2d 653 (1982). See also Kraushaar v. Flanigan, 45 F.3d 1040, 1054 & n.7 (7th Cir.1995) (collected cases). Nor are we confronted with the question of whether police officers are immune from liability when they hold guns to the heads of minors. Compare McDonald v. Haskins, 966 F.2d 292 (7th Cir.1992) (no qualified immunity for holding gun to head of nine-year-old boy and threatening to pull trigger). Moreover, unlike the plaintiffs in Graham and Rowland v. Perry, 41 F.3d 167 (4th Cir.1994), appellants here did not suffer any injuries, let alone grievous ones. Compare Dixon v. Richer, 922 F.2d 1456, 1463 (10th Cir.1991) (while pat-down frisk search was reasonable, it was not reasonable to hit a suspect “in the stomach with a flashlight, or choke and beat him, solely on the basis of ... suspicion” that he was armed).
It is well established that “[[Investigating officers may take such steps as are reasonably necessary to maintain the status quo and to protect their safety during an investigative stop.” United States v. Taylor, 857 F.2d 210, 213 (4th Cir.1988) (citing United States v. Hensley, 469 U.S. 221, 235, 105 S.Ct. 675, 683-84, 83 L.Ed.2d 604 (1985)). Accordingly, police officers may conduct “pat-down” searches for weapons, Terry v. Ohio, 392 U.S. 1, 23-27, 88 S.Ct. 1868, 1881-83, 20 L.Ed.2d 889 (1968); see also Taylor, 857 F.2d at 214. Furthermore, “Fourth Amendment jurisprudence has long recognized that the right to make an arrest or investigatory stop necessarily carries with it the right to use some degree of physical coercion or a threat thereof to effect it.” Graham, 490 U.S. at 396, 109 S.Ct. at 1871-72. Thus, although “approaching a suspect with drawn weapons [is an] extraordinary measure! ], such [a] police procedure! ] [has] been justified in this circuit as a reasonable means of neutralizing potential danger to police and innocent bystanders.” Taylor, 857 F.2d at 214.
The officers had reason to believe that an armed and dangerous suspect was in Ms. Taft’s vehicle; thus, the officers were entitled to take precautions to ensure their safety and the safety of the passengers. For the purpose of summary judgment, it must be accepted as true that, as the passengers exited the vehicle, the officers kept their weapons trained on each of them, including the minor children. However, these minors could well have secreted weapons — either willingly or unwillingly — for the murderer. Moreover, one of the minors, at least superficially, resembled the suspect; although only fifteen years old, Onte Taft was 5'10" and weighed 180 pounds. In these circumstances, a reasonable police officer “could have believed” that continuing to point his weapon at the passengers as they left the car was lawful. See Slattery v. Rizzo, 939 F.2d 213, 216 (4th Cir.1991).
The officers were also justified in frisking Ms. Taft and the minors for weapons. In her affidavit, Ms. Taft does not allege that the officers did anything other than “touch” or “pat” her and the other passengers, on top of their clothing, in certain sensitive areas. The Supreme Court, in approving of “pat-down” frisks in Terry, recognized that such searches may be humiliating and embarrassing: “Even a limited search of the outer clothing for weapons constitutes a severe, though brief, intrusion upon cherished personal security, and it must surely be an annoying, frightening, and perhaps humiliating experience.” Terry, 392 U.S. at 24-25, 88 S.Ct. at 1881-82. Like the officers in Terry, however, the officers here had “reasonable grounds to believe that [one of the vehicle’s passengers] was armed and dangerous, and it was necessary for the protection of [the officers] and others to take swift measures to discover the true facts and neutralize the threat of harm if it materialized.” Id. at 30, 88 S.Ct. at 1884-85; see also United States v. Moore, 817 F.2d 1105, 1107-08 (4th Cir.), cert. denied, 484 U.S. 965, 108 S.Ct. 456, 98 L.Ed.2d 396 (1987).
As the district court recognized, “[b]eing the subject of an armed felony stop at night by numerous law enforcement officers most certainly” is “terrifying.” The appellants are *321entitled to our empathy — and our sympathy. This is not an experience to be wished on anyone. However, in other circumstances, for example if the murderer had commandeered their car, they might well have been grateful for the safeguards taken by the police. In any event, there is no evidence that the officers violated any clearly established rights in searching and restraining Ms. Taft and the children. A reasonable officer under these circumstances certainly could have believed that his conduct was lawful. Accordingly, I would affirm the district court’s grant of summary judgment on the excessive force claims.

. Ms. Taft explained that she had personal knowledge of these events because during the entire stop she had an unobstructed view of the children from her vantage point in the patrol car.


. The appellants filed a “motion for new trial or to amend findings in judgment,” which the court construed as a motion to reconsider. Appellants never suggested in that motion, or in this court, that, in fact, they do claim that the officers sexually abused the minor children or placed guns to their heads.